11TH COURT OF APPEALS
                                  EASTLAND, TEXAS
                                     JUDGMENT

Gary Domel and Kim Domel,                     * From the 33rd District
                                                Court of Burnet County,
                                                Trial Court No. 38102.

Vs. No. 11-12-00200-CV                        * August 29, 2014

Gaylon Birdwell,                              * Memorandum Opinion by Willson, J.
                                                (Panel consists of: Wright, C.J.,
                                                Willson, J., and Bailey, J.)

      This court has inspected the record in this cause and concludes that there is no
error in the judgment below. Therefore, in accordance with this court’s opinion, the
judgment of the trial court is in all things affirmed. The costs incurred by reason of
this appeal are taxed against Gary Domel and Kim Domel.